     Case 2:20-cv-00124-TLN-KJN Document 32 Filed 07/28/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   RAYMOND H. PIERSON, III,                          No. 2:20-cv-00124-TLN-KJN
12                      Plaintiff,
13          v.                                         ORDER
14   SUTTER HEALTH, et al.,
15                      Defendants.
16

17          Plaintiff Raymond H. Pierson, III (“Plaintiff”), an individual proceeding pro se, has filed

18   this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 29, 2020, the magistrate judge filed findings and recommendations which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 20.) On July 16, 2020,

23   Plaintiff requested additional time to file his objections, which the magistrate judge granted.

24   (ECF Nos. 27, 28.) On July 17, 2020, Plaintiff filed objections to the findings and

25   recommendations (ECF No. 31), as well as a “motion to invalidate claim of service” (ECF No.

26   24) — which corresponds to arguments made in the objections. Additionally, Plaintiff has filed

27   multiple motions and requests after the filing of the Findings and Recommendations. These

28   include a request for permission to file a judicial notice request (ECF No. 21), a request for
                                                       1
     Case 2:20-cv-00124-TLN-KJN Document 32 Filed 07/28/20 Page 2 of 3

 1   judicial notice (ECF No. 22), a request to file a motion of extended length (ECF No. 23), and two

 2   notices of interested parties (ECF Nos. 25, 26). Defendants responded to Plaintiff’s objections

 3   and opposed the miscellaneous requests. (ECF Nos. 29, 30.) These filings have been considered

 4   by the Court.

 5          This Court reviews de novo those portions of the proposed findings of fact to which

 6   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

 7   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

 8   to any portion of the proposed findings of fact to which no objection has been made, the Court

 9   assumes its correctness and decides the motions on the applicable law. See Orand v. United

10   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

11   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

12          Having carefully reviewed the entire file under the applicable legal standards, the Court

13   finds the Findings and Recommendations to be supported by the record and by the magistrate

14   judge’s analysis.

15          Plaintiff’s objections fail to address the deficiency in his Complaint noted by the

16   magistrate judge. Namely, that Plaintiff has failed to allege an action under color of state law and

17   therefore cannot bring a 42 U.S.C. § 1983 cause of action against the named Defendants. Based

18   on the allegations in the Complaint, none of the Defendants are governmental actors and therefore

19   no § 1983 claim can be brought against them. Further, Plaintiff cannot cure this defect by

20   pleading additional facts. Therefore, the § 1983 claim — Plaintiff’s only federal claim — must
21   be dismissed without leave to amend. Gardner v. Marino, 563 F.3d 981, 990 (9th Cir.

22   2009) (finding no abuse of discretion in denying leave to amend when amendment would be

23   futile). The Court declines to exercise supplemental jurisdiction over Plaintiff’s causes of action

24   arising under state law. These causes of action are therefore dismissed, but Plaintiff is not

25   foreclosed from refiling these claims in state court.

26          Accordingly, IT IS HEREBY ORDERED that:
27          1. The Findings and Recommendations filed June 29, 2020 (ECF No. 20), are adopted in

28              full;
                                                       2
     Case 2:20-cv-00124-TLN-KJN Document 32 Filed 07/28/20 Page 3 of 3

 1        2. Defendant’s Motion to Dismiss (ECF No. 14) is GRANTED;

 2        3. The Court DISMISSES Plaintiff’s § 1983 claims with prejudice;

 3        4. The Court declines to exercise supplemental jurisdiction over Plaintiff’s state-law

 4           claims, thereby DISMISSING them without prejudice;

 5        5. Leave to amend is DENIED;

 6        6. Plaintiff’s miscellaneous motions (ECF Nos 21, 22, 23, and 24) are DENIED as moot;

 7           and

 8        7. The Clerk of the Court is directed to close this case.

 9       IT IS SO ORDERED.
     DATED: July 27, 2020
10

11

12

13                                                               Troy L. Nunley
                                                                 United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
